Title: From George Washington to John Hancock, 31 March 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Morris town March 31st 1777

Captain Desheild of Mr Buchanans Ship from Baltimore who was taken by the Enemy and carried into York made his Escape from thence on Saturday Evening. He informs, that three thousand Troops, British & Hessian, embarked about Ten days ago from the City & Staten Island on board Transports which were laying at the Latter when he came away, he adds that the Enemy have built & are building a number of light flat Bottomed Boats, about Seventy of which were finished. Captn Desheild says, it seemed to be the general opinion & conversation, that this embarkation was for Chesepeak Bay with a view of makeing a descent on the Eastern Shore, or that the Troops were to proceed to the Head of Elk, taking Annapolis & Baltimore in their way. there were some who thought it probable they mean to go up the North River and attempt the Highland fortifications. I have written to Genls McDougal & Clinton desiring them to make the best preparations, that circumstances will admit of, for their reception, in case the latter should be their Object.
Captn Desheild being in company with the Captain of the packet, but unknown to him, heard him say, that a War with France was much expected when he left England which was about the beginning of February. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington

